DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/18/2022 has been entered.
The objections over the Drawings presented in the Office Action mailed 5/23/2022 have been withdrawn based on the amendment filed 8/18/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2014/0268650).
With regards to Claim 1, Tsai discloses a showerhead comprising: a plurality of water outlets [813] for providing a flow of water (see paragraph 33 and Figure 3); a plurality of lighting elements [64] (see paragraph 31 and Figure 4); and a light driver communicably coupled to the plurality of lighting elements [64] (see paragraph 35 and Figure 6; PCB [63] is substantially configured to drive the plurality of lighting elements [64]), the light driver configured to control at least a subset of the plurality of lighting elements (see paragraph 34) in response to a temperature, so as to provide a visual indication of the temperature (see paragraph 35).
Tsai does not explicitly disclose the light driver configured to control at least a subset of the plurality of lighting elements in response to a duration of the flow of water, so as to provide a visual indication of the duration of the flow of water.  However, Tsai does disclose information pertaining to a color output of light emitted by the plurality of lighting elements can be set up in the printed circuit board based on a temperature condition of the water (see Tsai paragraph 35).  Therefore, one of ordinary skill in the art would be able to configure the light driver to control at least a subset of the plurality of lighting elements in response to a duration of the flow of water so as to provide a visual indication of the duration of the flow of water by setting up the printed circuit board accordingly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the showerhead of Tsai to include the light driver is configured to control at least a subset of the plurality of lighting elements in response to a duration of the flow of water, so as to provide a visual indication of the duration of the flow of water.  One would have been motivated to do so in order to set up information pertaining to a color output of light emitted by the plurality of lighting elements in the light driver based on a condition of the water.

With regards to Claim 2, Tsai discloses the showerhead as discussed above with regards to Claim 1.
Tsai further discloses a temperature sensor communicably coupled to the light driver, the temperature sensor configured to sense the temperature of the water flow, wherein the light driver causes the subset of the lighting elements to output light having a color scheme that corresponds to the sensed temperature (see paragraph 35).

With regards to Claim 8, Tsai discloses the showerhead as discussed above with regards to Claim 1.
Tsai further discloses a hydrogenerator configured to generate power for the plurality of lighting elements and the light driver using water flowing from a water source to the plurality of water outlets (see paragraph 34).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2014/0268650) in view of Metlen et al. (US 2009/0242659).
With regards to Claim 3, Tsai discloses the showerhead as discussed above with regards to Claim 2.
Tsai does not disclose a clock for determining the duration of the flow of water.
Metlen et al. teaches a clock for determining the duration of the flow of water (see paragraphs 23 and 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the showerhead of Tsai to include a clock for determining the duration of the flow of water as taught by Metlen et al.  One would have been motivated to do so in order to help users become aware of the personal water usage while showering and give them an indication when a showering session is completed (see Metlen et al. paragraph 34).

With regards to Claim 4, Tsai and Metlen et al. disclose the showerhead as discussed above with regards to Claim 3.
Tsai does not disclose the light driver increases a number of the plurality of lighting elements which output light as the duration increases.
Metlen et al. teaches the light driver increases a number of the plurality of lighting elements which output light as the duration increases (see paragraph 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the showerhead of Tsai to increases a number of the plurality of lighting elements which output light as the duration increases as taught by Metlen et al.  One would have been motivated to do so in order to help users become aware of the personal water usage while showering and give them an indication when a showering session is completed (see Metlen et al. paragraph 34).

With regards to Claim 5, Tsai and Metlen et al. disclose the showerhead as discussed above with regards to Claim 4.
Tsai and Metlen et al. do not disclose the light driver sequentially activates the subset of the plurality of lighting elements in a clockwise fashion as the duration increases.  However, Metlen et al. does disclose the light driver sequentially activates the subset of the plurality of lighting elements as the duration increases (see Metlen et al. paragraph 36), and that the illumination of the lighting elements is to indicate a personal water usage (see Metlen et al. paragraph 34).  Choosing a pattern of light emitting elements being sequentially activated such that the plurality of lighting elements are sequentially activated in a clockwise fashion as the duration increases would have flown naturally to one of ordinary skill in the art based on the specific requirements of a given application of the invention.  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sequence of activation of the subset of the plurality of lighting elements of Tsai and Metlen et al. to include a clockwise fashion.  One would have been motivated to do so in order to provide a particular visual indication of a duration of a shower usage to help users become aware of the personal water usage while showering and give them an indication when a showering session is completed (see Metlen et al. paragraph 34).

With regards to Claim 6, Tsai and Metlen et al. disclose the showerhead as discussed above with regards to Claim 5.
Tsai does not disclose the light driver is configured to control each of the plurality of lighting elements to output light when the duration meets a threshold duration.
Metlen et al. teaches the light driver is configured to control each of the plurality of lighting elements to output light when the duration meets a threshold duration (see paragraphs 30-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the showerhead of Tsai to include the light driver is configured to control each of the plurality of lighting elements to output light when the duration meets a threshold duration as taught by Metlen et al.  One would have been motivated to do so in order to help users become aware of the personal water usage while showering and give them an indication when a showering session is completed (see Metlen et al. paragraph 34).

With regards to Claim 7, Tsai and Metlen et al. disclose the showerhead as discussed above with regards to Claim 3.
Tsai does not disclose the light driver increases an intensity of light output from the plurality of lighting elements as the duration increases.
Metlen et al. teaches the light driver increases an intensity of light output from the plurality of lighting elements as the duration increases (see paragraph 36; as the duration increases a larger number of lighting elements are on and therefore an intensity of light output from the plurality of lighting elements is increased).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the showerhead of Tsai to include the light driver increases an intensity of light output from the plurality of lighting elements as the duration increases as taught by Metlen et al.  One would have been motivated to do so in order to help users become aware of the personal water usage while showering and give them an indication when a showering session is completed (see Metlen et al. paragraph 34).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2014/0268650) in view of Saxon et al. (US 8,307,472).
With regards to Claim 9, Tsai discloses the showerhead as discussed above with regards to Claim 1.
Tsai does not disclose the plurality of lighting elements are arranged along a perimeter portion of the showerhead, and wherein the plurality of water outlets are arranged in an interior portion of the showerhead surrounded by the perimeter portion.
Saxon et al. teaches the plurality of lighting elements [60] are arranged along a perimeter portion of the showerhead (see column 4 lines 45-54 and Figures 2 and 3), and wherein the plurality of water outlets are arranged in an interior portion of the showerhead surrounded by the perimeter portion (see column 4 lines 16-18 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the showerhead of Tsai to include the plurality of lighting elements are arranged along a perimeter portion of the showerhead, and wherein the plurality of water outlets are arranged in an interior portion of the showerhead surrounded by the perimeter portion, as taught by Saxon et al.  One would have been motivated to do so in order to provide increased illumination for the showerhead (see column 5 lines 9-11).

Allowable Subject Matter
Claims 10-20 are allowed.
For the examiner’s statement of reasons for allowance for Claims 10-20, please see the Office Action mailed 5/23/2022.

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive.
With regards to the applicant’s argument that to support an obviousness rejection of a claim, the references of record must teach or suggest each of the elements recited in the claim and the references of record fail to teach or suggest at least a light driver configured to control at least a subset of the plurality of lighting elements in response to a duration of the flow of water as recited in Claim 1, and that the Tsai or any other reference of record do not have any support that a person of ordinary skill in the art would be motivated to provide a visual indication of the duration of the flow of water, and the Office is using improper hindsight for rejecting Claim 1 using Applicant’s own application as a roadmap, and has provided no basis for the assertion that one of ordinary skill in the art would be able to configure the light driver in the manner claimed or why they would even be motivated to do so based on the disclose of Tsai, and the Tsai does not mention a condition of the water but only the temperature, the examiner first directs the applicant to the language of Claim 1.  Claim 1 recites on lines 4-7 “the light driver configured to control at least a subset of the plurality of lighting elements in response to a temperature and a duration of the flow of water, so as to provide a visual indication of the temperature and the duration of the flow of water”.  Therefore, Claim 1 requires the light driver being configured (emphasis provided by examiner for clarity) to control at least a subset of the plurality of lighting elements in response to a temperature and a duration of the flow of water.  The light driver of Tsai is configured to control at least a subset of the plurality of lighting elements (see Tsai paragraph 35) in response to a reading of a temperature sensor (see Tsai paragraph 35), which substantially gives visual information about the water flowing from the showerhead to a user.  While Tsai does not explicitly disclose a means for detecting a duration of the flow of water, the examiner notes that the temperature of water flowing from a showerhead substantially changes over time, such as one of ordinary skill in the art would recognize that when starting a shower, the water flowing from the showerhead is not immediately warm, but will warm over a duration of time, and may only last for a particular duration of time.  For example, at the beginning of a shower, the water is cooler in a short duration of the flow of water, and will increase in temperature (with the understanding that a user intends for a warmer shower) over time.  Claim 1 does not require any structural means for measuring the duration of flow of water, or require any particular control of a subset of the plurality of lighting elements based on any measured duration of flow of water, but merely requires the light driver is configured to control such subset in response to a temperature and a duration of the flow of water, so as to provide a visual indication of the temperature and the duration of flow of water.  Furthermore, the examiner notes that a temperature of water is a condition of the water.  Should the applicant intend that light emitted by at least the subset of the plurality of lighting elements be controlled based separately on the measured temperature and measured duration of flow of the water from the showerhead, structure for providing such measurements and light output should be included in the language of Claim 1.  Furthermore, the examiner directs the applicant to at least the Metlen et al. (US 2009/0242659) reference used in the Office Action mailed 5/23/2022 and made of record by the applicant in the IDS filed 12/23/2020, which discloses at least visually indicating a shower stage (see Metlen et al. paragraphs 26 and 31-33) in order to help people become aware of their personal water usage and give them a clear indication of when it is time to conclude a shower session (see, e.g., Metlen et al. paragraph 34), and Seok (KR 20190059748) as indicated on the IDS filed 6/15/2022 which discloses in the Abstract of the copy provided by the applicant on 6/15/2022 at least utilizing a counter to check a flow of water from a shower and showing water usage by LED.  Additionally, Wright (US 2013/0333764) discloses utilizing a visual display of water usage of a showerhead, Ruhnke (DE 202011002583), which discloses at least changing a color emitted by an LED unit based on a duration of water flow and Klicpera (US 2009/0106891) which discloses at least utilizing an LED display to indicate a time, temperature, and flow of the water from a showerhead.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875